DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 13-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over Claims 1-6 of related U.S. Patent No. 10,568,648. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claim 13 of the application recites an instrument guide for accessing an outer rim of a glenoid cavity of a patient adjacent an edge of a glenoid labrum of the patient (See Claim 1, Lines 1-3 of the patent), the instrument guide comprising: an elongated guide tube having an axial lumen with a distal opening (See Claim 1, Lines 4-5 of the patent); and a rim engagement member pivotally attached to the elongated guide tube adjacent the distal opening, the rim engagement member comprising a first leg terminating in a first contact surface and a second leg terminating in a second contact surface, the first contact surface and the second contact surface being spaced apart from and facing each other whereby to allow placement of the rim engagement member over the glenoid rim with the glenoid rim contacting and in between the first contact surface and the second contact surface, with subsequent angular positioning of the elongated guide tube and passage of an instrument down the axial lumen to the labrum (See Claim 1, Lines 6-18 of the patent).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 13-14, 16-17 & 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Worrel et al. (US PG Pub No. 2012/0065589).
Regarding Claim 13, Worrel et al. discloses an instrument guide (cannula assembly consisting of 102 & 104, Figs. 1-5 & 14) for accessing an outer rim of a glenoid cavity of a patient adjacent an edge of a glenoid labrum of the patient (Fig. 14), the instrument guide comprising: an elongated guide tube (body 108, Fig. 2) having an axial lumen (lumen through 108, Figs. 2 & 4, Paragraph [0031 & 0034]) with a distal opening (opening at distal end of 108 adjacent to 106 & 106, Fig. 2, Paragraph [0034]); and a rim engagement member (106 & 106, Figs. 1-3, 5 & 14) pivotally attached (via living/integral hinge where 106 & 106 rotate between the flared and non-flared positions Figs. 1-2, Paragraphs [0033-0034]) to the elongated guide tube adjacent the distal opening, the rim engagement member comprising a first leg (left fin 106 as seen in Fig. 1) terminating in a first contact surface (left edge surface 126) and a second leg (right fin 106 as seen in Fig. 1) terminating in a second contact surface (right edge surface 126), the first contact surface and the second contact surface being spaced apart from 
Regarding Claim 14, Worrel et al. discloses wherein the first contact surface of the rim engagement member and the second contact surface of the rim engagement member form a V-shape (when 106 & 106 are in the expanded position as seen in Figs. 1-2 & 14).
Regarding Claim 16, Worrel et al. discloses wherein the rim engagement member has a pivot axis (longitudinal axis running vertically through the length of the body 108 between each of the left and right fins 106 & 106) with respect to the elongated guide tube and a degree of freedom about the pivot axis of between -20 and 20 degrees (The left and right fins 106 & 106 are each capable of pivoting away from and back towards the pivot axis through a degree of freedom between -20 and 20 degrees as seen in Figs. 1-3, Paragraphs [0033-0034]).
Regarding Claim 17, Worrel et al. discloses an alignment indicator (linear marking formed along 108 intersecting 106 & 106, Figs. 1-3) thereon indicating when the rim engagement member is pivotally aligned with the elongated guide tube (the linear marking formed along 108 intersecting 106 & 106 acts as a visual indicator 
Regarding Claim 20, Worrel et al. discloses wherein the position of the first leg is fixed relative to the position of the second leg (the fins retain the outwardly-biased shape at normal operating temperatures for the device, Paragraph [0033]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worrel et al. (US PG Pub No. 2012/0065589) in view of Rethy et al. (US PG Pub No. 2005/0203565).
Regarding Claim 15, Worrel et al. discloses the claimed invention as stated above in claim 13, except wherein the guide is sterile and packaged within a bacteria-proof envelope. Although Worrel et al. does not expressedly disclose that the guide is sterile, one having ordinary skill in the art would recognize that it is well-known and common practice to sterilize surgical instruments or remove them directly from sterile packaging before use in order to safely utilize those instruments to perform a procedure on a patient. 

of a type commonly used for sterile or non-sterile packaging of surgical instruments along with a "package insert P" which is a written instruction sheet with instructions on use, warnings, etc. (Paragraph [0059]). Rethy et al. teaches providing such sterile kits as a particularly convenient way to facilitate inventory maintenance of the components
necessary to reconstruct the access systems of the present disclosure. It is noted that although Rethy et al. does not expressedly disclose that the envelopes are bacteria-proof, one having ordinary skill in the art would recognize that a sterile package is a totally clean package which is free from bacteria or other living microorganisms.
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to provide the guide of the Worrel et al. in a packaged kit including a sterile envelope containing the sterile guide as taught by Rethy et al. in order to provide the guide in a pre-packaged kit where it is totally clean, does not need to be
pre-sterilized, and is ready to use upon opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775